UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2012(Unaudited) DWS Emerging Markets Equity Fund Shares Value ($) Common Stocks 89.8% Brazil 6.5% All America Latina Logistica B2W Companhia Global do Varejo BRF-Brasil Foods SA CCR SA Fibria Celulose SA Gafisa SA Hypermarcas SA JBS SA* Marfrig Alimentos SA MMX Mineracao e Metalicos SA* MRV Engenharia e Participacoes SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Rossi Residencial SA Vale SA (Cost $16,673,650) Chile 1.2% Cencosud SA Empresa Nacional de Electricidad SA Enersis SA (Cost $2,279,699) China 10.2% Bank of China Ltd. "H" China Construction Bank Corp. "H" China Life Insurance Co., Ltd. "H" China Petroleum & Chemical Corp. "H" China Shenhua Energy Co., Ltd. "H" Industrial & Commercial Bank of China Ltd. "H" PetroChina Co., Ltd. "H" Ping An Insurance (Group) Co. of China Ltd. "H" Tencent Holdings Ltd. (Cost $21,370,381) Czech Republic 0.2% CEZ AS(Cost $357,760) Hong Kong 6.9% Belle International Holdings Ltd. China Mobile Ltd. China Unicom (Hong Kong) Ltd. CNOOC Ltd. COSCO Pacific Ltd. GCL-Poly Energy Holdings Ltd. Huabao International Holdings Ltd. (a) (Cost $16,564,832) India 7.3% Axis Bank Ltd. Dr. Reddy's Laboratories Ltd. Hero Motocorp Ltd. Hindalco Industries Ltd. Infosys Ltd. LIC Housing Finance Ltd. Reliance Industries Ltd. Tata Motors Ltd. (Cost $16,231,726) Indonesia 2.5% PT Bank Mandiri PT Bumi Resources Tbk PT Gudang Garam Tbk PT Indofood Sukses Makmur Tbk PT Telekomunikasi Indonesia Tbk (Cost $5,770,815) Korea 14.3% Daewoo Shipbuilding & Marine Engineering Co., Ltd.* Dongbu Insurance Co., Ltd. Doosan Heavy Industries & Construction Co., Ltd.* Hankook Tire Co., Ltd.* Hynix Semiconductor, Inc.* Hyundai Engineering & Construction Co., Ltd.* Hyundai Heavy Industries Co., Ltd. Hyundai Mobis* Hyundai Motor Co. KB Financial Group, Inc.* Kia Motors Corp. Korean Air Lines Co., Ltd.* KT&G Corp. LG Chem Ltd. LG Innotek Co., Ltd.* POSCO SamsungC&T Corp. Samsung Card Co., Ltd. Samsung Electronics Co., Ltd. Samsung Securities Co., Ltd. Shinhan Financial Group Co., Ltd.* SK Innovation Co., Ltd. (Cost $29,405,458) Malaysia 4.5% AirAsia Bhd. Kuala Lumpur Kepong Bhd. Malayan Banking Bhd. Sime Darby Bhd. (Cost $8,513,879) Mexico 4.1% America Movil SAB de CV "L" Fomento Economico Mexicano SAB de CV (Units) Grupo Mexico SAB de CV "B" Grupo Televisa SAB Industrias Penoles SAB de CV Wal-Mart de Mexico SAB de CV "V" (Cost $7,840,486) Philippines 2.5% Ayala Land, Inc. Metropolitan Bank & Trust Co. (Cost $4,507,416) Poland 1.8% Powszechna Kasa Oszczednosci Bank Polski SA(Cost $5,345,197) Russia 5.8% Federal Grid Co. Unified Energy System JSC Gazprom OAO Magnit OJSC (GDR) REG S Mechel (ADR) Mobile TeleSystems (ADR) NovaTek OAO (GDR) REG S Rostelecom* TMK OAO (GDR) REG S Uralkali OJSC (GDR) REG S VTB Bank OJSC (Cost $12,830,059) South Africa 8.2% African Rainbow Minerals Ltd. AngloGold Ashanti Ltd. Aspen Pharmacare Holdings Ltd.* MTN Group Ltd. Sanlam Ltd. (Cost $17,742,946) Taiwan 10.6% Advanced Semiconductor Engineering, Inc. Chinatrust Financial Holding Co., Ltd. Chungwha Telecom Co., Ltd. Hon Hai Precision Industry Co., Ltd. HTC Corp. MediaTek, Inc. Taishin Financial Holdings Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $22,568,549) Thailand 1.3% PTT Exploration & Production Public Co., Ltd.(Cost $2,727,587) Turkey 1.9% Tupras-Turkiye Petrol Rafinerileri AS Turk Hava Yollari Turkiye Garanti Bankasi AS (Cost $4,349,181) Total Common Stocks (Cost $195,079,621) Preferred Stocks 8.9% Brazil Banco Bradesco SA Companhia de Bebidas das Americas Companhia Energetica de Minas Gerais Gerdau SA Itau Unibanco Holding SA Lojas Americanas SA Metalurgica Gerdau SA Petroleo Brasileiro SA Tele Norte Leste Participacoes SA Usinas Siderurgicas de Minas Gerais SA "A" Vale SA "A" Total Preferred Stocks (Cost $18,191,998) Securities Lending Collateral 0.7% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $1,456,000) Cash Equivalents 2.2% Central Cash Management Fund, 0.07% (b) (Cost $4,284,174) % of Net Assets Value ($) Total Investment Portfolio (Cost $219,011,793) † Other Assets and Liabilities, Net ) ) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $219,540,985.At January 31, 2012, net unrealized depreciation for all securities based on tax cost was $15,696,618.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,903,248 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,599,866. (a) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2012 amounted to $1,235,068, which is 0.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At January 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Hang Seng Index HKD 2/28/2012 60 ) Currency Abbreviations HKD Hong Kong Dollar At January 31, 2012 the DWS Emerging Markets Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common & Preferred Stocks Financials 28.4 % Energy 14.7 % Materials 12.9 % Information Technology 11.8 % Telecommunication Services 8.5 % Consumer Discretionary 7.9 % Consumer Staples 7.2 % Industrials 6.2 % Utilities 1.8 % Health Care 0.6 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common and Preferred Stocks Brazil $ $
